Citation Nr: 0016701	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for residuals of a 
cervical spine injury.  

3.  Entitlement to service connection for residuals of a 
lumbar spine injury.  

4.  Entitlement to service connection for urticaria, claimed 
as an allergic skin disorder.  

5.  Entitlement to service connection for asthma.  

6.  Entitlement to service connection for Lyme disease.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1986 to April 1986 
and from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that on his June 1998 substantive appeal, the 
veteran requested a hearing before a member of the Board.  
However in a subsequent communication received in February 
1999, the veteran indicated that he did not want a Board 
hearing.  The Board construes this statement as withdrawing 
his earlier request for a Board hearing.  


REMAND

The veteran seeks service connection for the disorders listed 
above.  In a July 1996 statement, John E. Beckert, D.O., 
related that the veteran had a history of urticaria since 
1984.  He also noted that the veteran had been treated in the 
VA hospital in Des Moines after handling concrete, but the 
date of treatment was not reported.  A review of the evidence 
in the claims folder reveals medical records from the VA 
medical center in Iowa City, Iowa, dated from June 1996 to 
January 1997.  In addition, the veteran has submitted several 
medical records from the VA medical center in Des Moines, 
Iowa, associated with treatment received during weekend 
National Guard drills in 1992.  Thus it appears that the 
claims folder does not contain the veteran's complete VA 
medical records.   Furthermore, it does not appear that all 
medical records contemporaneous with the veteran's period of 
National Guard duty have been acquired for association with 
the claims folder. VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Although Dr. 
Beckert's statement pertains only to one of the veteran's 
claims, the Board cannot be certain that the VA medical 
records not currently associated with the claims folder are 
not relevant to the other five issues.  Therefore, the Board 
must remand the case to the RO to secure those records before 
proceeding to evaluate the veteran's claims. 

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should attempt to secure 
records of the veteran's medical 
treatment at the VA medical facilities in 
Iowa City and Des Moines, from the time 
of initial treatment at each facility to 
the present.  

2.  The RO should make an attempt to 
secure the veteran's service medical 
records for all periods of National Guard 
service through official channels.  Any 
records received should be associated 
with the claims folder.

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for residuals of a head 
injury, residuals of a cervical spine 
injury, residuals of a lumbar spine 
injury, urticaria, asthma, and Lyme 
disease.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be forwarded to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


